This appeal is prosecuted from a conviction had in the County Court of Taylor County wherein appellant was found guilty of selling intoxicating liquors in violation of the local option law, and his punishment assessed at a fine of $25 and twenty days confinement in the county jail.
The State introduced the witness Jim Searcy to whom the sale was alleged to have been made, who, in terms, denied having ever at any time or place bought any liquor from the appellant. The State laid a predicate to contradict him by showing his contradictory statements, amounting, in substance, to an admission of the sale in what is called a court of inquiry in the Corporation Court of the city of Abilene. This impeaching testimony could not be made the basis of a conviction. In this connection we desire to say further that the action of the court in the matter of conducting the examination in this case, we could not sanction and if there were no other matters raised on the appeal we would feel compelled to reverse the judgment. *Page 410 
For the reason that the conviction was wholly without evidence to support it, the judgment is reversed and the cause remanded.
Reversed and remanded.